DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,937,592. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-12 of the ‘592 patent recite a capacitor component (see claim 1, col. 9, line 39) comprising: a body including a dielectric layer and a plurality of internal electrodes alternately disposed to face each other with the dielectric layer interposed therebetween, the body having first and second surfaces disposed to oppose each other, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other (see claim 1, col. 9, lines 40-48); and an external electrode including a connection portion disposed on at least one selected from the group of the third and fourth surfaces and band portions extending from the connection portion to portions of the first and second surfaces (see claim 1, col. 9, lines 49-53), wherein the internal electrodes include a metal crystal grain and a graphene oxide disposed at a boundary of the metal crystal grain (see claim 1, col. 10, lines 1-3), and the internal electrodes are formed from a conductive powder for an internal electrode, the conductive powder including a metal particle and a graphene oxide disposed on at least a portion of a surface of the metal particle, in which a content of the graphene oxide is less than 1.0 weight percent, based on a weight of the metal particle (see claim 2).
With respect to claim 2, claims 1-12 of the ‘592 patent recite that each of the internal electrodes has a thickness less than 1 micrometer.  See claim 3.
With respect to claim 3, claims 1-12 of the ‘592 patent recite that the dielectric layer has a thickness less than 2.8 micrometers.  See claim 4.
With respect to claim 4, claims 1-12 of the ‘592 patent recite that td > 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of the dielectric layer.  See claim 5.
With respect to claim 5, claims 1-12 of the ‘592 patent recite that the external electrode includes an electrode layer electrically connected to the internal electrode and a conductive resin layer disposed on the electrode layer.  See claim 6.
With respect to claim 6, claims 1-12 of the ‘592 patent recite that a length from an end surface of the body to an end of a band portion of the electrode layer is shorter than a length from the end surface of the body to an end of a band portion of the conductive resin layer.  See claim 7.
With respect to claim 7, claims 1-12 of the ‘592 patent recite that the conductive resin layer covers an entire surface of the electrode layer, and extends beyond the electrode layer to be in direct contact with the body.  See claim 8.
With respect to claim 8, claims 1-12 of the ‘592 patent recite that the electrode layer includes a glass and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof.  See claim 9.
With respect to claim 9, claims 1-12 of the ‘592 patent recite that the conductive resin layer includes a base resin and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof.  See claim 10.
With respect to claim 10, claims 1-12 of the ‘592 patent recite a nickel (Ni) plating layer disposed on the conductive resin layer, and a tin (Sn) plating layer disposed on the Ni plating layer.  See claim 11.
With respect to claim 11, claims 1-12 of the ‘592 patent recite that the Ni plating layer covers an entire surface of the conductive resin layer, and extends beyond the conductive resin layer to be in direct contact with the body, and the Sn plating layer covers an entire surface of the Ni plating layer, and extends beyond the Ni plating layer to be in direct contact with the body.  See claim 12.
Claims 12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,937,592 in view of Kim et al. (US Pat. App. Pub. No. 2018/0144863).
With respect to claim 12, claims 1-12 of the ‘592 patent fail to recite that the metal particle and the graphene oxide of the conductive powder constitute a core-shell structure.
Kim, on the other hand, teaches a conductive powder for an internal electrode having a core-shell structure with a metal core and a graphene shell.  See paragraph [0049].  Such an arrangement results in an internal electrode having a low specific resistance.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Kim, in order to form an internal electrode having a low specific resistance.
With respect to claim 14, claims 1-12 of the ‘592 patent fail to recite that the graphene oxide of the conductive powder includes at least two layers.
Kim, on the other hand, teaches a conductive powder for an internal electrode wherein the graphene oxide of the conductive powder includes at least two layers.  See paragraph [0054].  Such an arrangement results in an internal electrode having a low specific resistance.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Kim, in order to form an internal electrode having a low specific resistance.
With respect to claim 15, claims 1-12 of the ‘592 patent fail to recite that the graphene oxide of the conductive powder covers an entire surface of the metal particle.
Kim, on the other hand, teaches a conductive powder for an internal electrode wherein the graphene oxide of the conductive powder covers an entire surface of the metal particle.  See paragraph [0049].  Such an arrangement results in an internal electrode having a low specific resistance.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Kim, in order to form an internal electrode having a low specific resistance.
With respect to claim 16, claims 1-12 of the ‘592 patent fail to recite that the metal particle of the conductive powder includes at least one metal selected from the group consisting of nickel (Ni) , copper (Cu), cobalt (Co) , iron (Fe) , platinum (Pt) , gold (Au) , aluminum (Al), chromium (Cr) , magnesium (Mg) , manganese (Mn) , molybdenum (Mo), rhodium (Rh) , silicon (Si) , tantalum (Ta) , titanium (Ti), tungsten (W), uranium (U), vanadium (V), and zirconium (Zr).
Kim, on the other hand, teaches a conductive powder for an internal electrode wherein the metal particle of the conductive powder includes at least one metal selected from the group consisting of nickel (Ni) , copper (Cu), cobalt (Co) , iron (Fe) , platinum (Pt) , gold (Au) , aluminum (Al), chromium (Cr) , magnesium (Mg) , manganese (Mn) , molybdenum (Mo), rhodium (Rh) , silicon (Si) , tantalum (Ta) , titanium (Ti), tungsten (W), uranium (U), vanadium (V), and zirconium (Zr).  See paragraph [0033].  Such an arrangement results in an internal electrode having a low specific resistance.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Kim, in order to form an internal electrode having a low specific resistance.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,937,592 in view of Lin et al. (US Pat. App. Pub. No. 2016/0079001).
With respect to claim 13, claims 1-12 of the ‘592 patent fail to recite that the graphene oxide of the conductive powder has a C/O within a range from 1 to 1.2, the C/O being a ratio of carbon atoms to oxygen atoms.
Lin, on the other hand, teaches that the graphene oxide of the conductive powder has a C/O within a range from 1 to 1.2, the C/O being a ratio of carbon atoms to oxygen atoms.  See paragraph [0040], citing an oxygen content of 50% by weight (i.e., a C/O value of 1).  Such an arrangement results in improved characteristics for the internal electrodes.  See paragraph [0014].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Lin, in order to improve the characteristics of the internal electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. App. Pub. No. 2018/0144863) in view of Lin et al. (US Pat. App. Pub. No. 2016/0079001).
With respect to claim 1, Kim teaches a capacitor component comprising: a body (see FIG. 4, element 110) including a dielectric layer and a plurality of internal electrodes alternately disposed to face each other with the dielectric layer interposed therebetween (see FIG. 5, dielectric layer 111 and internal electrodes 120), the body having first and second surfaces disposed to oppose each other, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other (see paragraph [0064]); and an external electrode including a connection portion disposed on at least one selected from the group of the third and fourth surfaces and band portions extending from the 
Kim fails to teach that a content of the graphene oxide is less than 1.0 weight percent, based on a weight of the metal particle.
Lin, on the other hand, teaches that a content of the graphene oxide is less than 1.0 weight percent, based on a weight of the metal particle.  See paragraph [0039].  Such an arrangement results in improved characteristics for the internal electrodes.  See paragraph [0014].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kim, as taught by Lin, in order to improve the characteristics of the internal electrode.
With respect to claim 2, the combined teachings of Kim and Lin teach that each of the internal electrodes has a thickness less than 1 micrometer.  See Kim, paragraph [0082], noting a thickness of less than 300 nm.
With respect to claim 3, the combined teachings of Kim and Lin teach that the dielectric layer has a thickness less than 2.8 micrometers.  See Kim, paragraph [0083], noting a thickness of less than 500 nm.
With respect to claim 4, the combined teachings of Kim and Lin teach that td > 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of the dielectric layer.  See Kim, Table 1, noting a te of 100 nm and a td of 500 nm, which satisfies 500 > 2*100.
With respect to claim 12, the combined teachings of Kim and Lin teach that the metal particle and the graphene oxide of the conductive powder constitute a core-shell structure.  See Kim, paragraph [0049].
With respect to claim 13, the combined teachings of Kim and Lin teach that the graphene oxide of the conductive powder has a C/O within a range from 1 to 1.2, the C/O being a ratio of carbon atoms to oxygen atoms.  See Lin, paragraph [0040], citing an oxygen content of 50% by weight (i.e., a C/O value of 1).
With respect to claim 14, the combined teachings of Kim and Lin teach that the graphene oxide of the conductive powder includes at least two layers.  See Kim, paragraph [0054].
With respect to claim 15, the combined teachings of Kim and Lin teach that the graphene oxide of the conductive powder covers an entire surface of the metal particle.  See Kim, paragraph [0049].
With respect to claim 16, the combined teachings of Kim and Lin teach that the metal particle of the conductive powder includes at least one metal selected from the group consisting of nickel (Ni) , copper (Cu), cobalt (Co) , iron (Fe) , platinum (Pt) , gold (Au) , aluminum (Al), chromium (Cr) , magnesium (Mg) , manganese (Mn) , molybdenum (Mo), rhodium (Rh) , silicon (Si) , tantalum (Ta) , titanium (Ti), tungsten (W), uranium (U), vanadium (V), and zirconium (Zr).  See Kim, paragraph [0033].
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pat. App. Pub. No. 2018/0144863) in view of Lin et al. (US Pat. App. Pub. No. 2016/0079001), and further, in view of Terashita (US Pat. App. Pub. No. 2017/0301464).
With respect to claim 5, the combined teachings of Kim and Lin fail to teach that the external electrode includes an electrode layer electrically connected to the internal electrode and a conductive resin layer disposed on the electrode layer.
Terashita, on the other hand, teaches that the external electrode includes an electrode layer electrically connected to the internal electrode and a conductive resin layer disposed on the electrode 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Kim and Lin, as taught by Terashita, in order to reduce, or fully prevent, crack generation.
With respect to claim 6, the combined teachings of Kim, Lin, and Terashita teach that a length from an end surface of the body to an end of a band portion of the electrode layer is shorter than a length from the end surface of the body to an end of a band portion of the conductive resin layer.  See Terashita, FIG. 5, wherein layers 54a/b (conductive resin layers) extend beyond layers 52a/b (electrode layers composed of metal and glass).
With respect to claim 7, the combined teachings of Kim, Lin, and Terashita teach that the conductive resin layer covers an entire surface of the electrode layer, and extends beyond the electrode layer to be in direct contact with the body.  See Terashita, FIG. 5, wherein layers 54a/b (conductive resin layers) extend beyond layers 52a/b (electrode layers composed of metal and glass).
With respect to claim 8, the combined teachings of Kim, Lin, and Terashita teach that the electrode layer includes a glass and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof. See Terashita, paragraph [0028].
With respect to claim 9, the combined teachings of Kim, Lin, and Terashita teach that the conductive resin layer includes a base resin and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof.  See Terashita, paragraphs [0031]-[0035].
With respect to claim 10, the combined teachings of Kim, Lin, and Terashita teach a nickel (Ni) plating layer disposed on the conductive resin layer, and a tin (Sn) plating layer disposed on the Ni plating layer.  See Terashita, FIG. 5, elements 62 and 64 and paragraph [0039].
With respect to claim 11, the combined teachings of Lin and Terashita teach that the Ni plating layer covers an entire surface of the conductive resin layer, and extends beyond the conductive resin layer to be in direct contact with the body, and the Sn plating layer covers an entire surface of the Ni plating layer, and extends beyond the Ni plating layer to be in direct contact with the body.  See Terashita, FIG. 5, elements 62 and 64, which extend beyond the conductive resin layers 54a/b.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848